Exhibit 10.2

 

AMENDMENT #3 TO THE SENIOR SECURED



PROMISSORY NOTE ORIGINALLY ISSUED ON



SEPTEMBER 27, 2019

 

THIS AMENDMENT #3 to the Note (as defined below) (the “Amendment”) is entered
into as of September 30, 2020 (the "Effective Date"), by and between Predictive
Oncology, Inc. (f/k/a Precision Therapeutics, Inc.), a Delaware corporation (the
"Company"), and Oasis Capital, LLC, a Puerto Rico limited liability company (the
“Holder”, and together with the Company, the "Parties").

 

BACKGROUND

 

A.            The Company issued that certain senior secured promissory note
(the "Note") to the Holder on September 27, 2019.

 

B.             The Company and Holder desire to further amend the Note as set
forth expressly below.

 

C.             The Company is unable to repay the Note and has requested the
Holder to amend the Note in exchange for the Holder not exercising its rights as
a creditor.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.                   Upon the execution of this Amendment, (i) the "Maturity
Date" for all amounts of principal, interest and other amounts owed and
outstanding under the Note as of the Effective Date is hereby extended from
September 30, 2020 to March 31, 2021, and in exchange for such extension (ii)
the outstanding principal amount of the Note is hereby increased by $690,000.00
such that as of the Effective Date, the outstanding principal amount (not
including accrued interest and any other amounts) owed under the Note is
$2,015,833.33.

 

2.                   Article I of the Note is hereby titled “Conversion.”
Section 1.1 is hereby added to the Note as follows:

 

1.1 Conversion; Exchange Cap. The Holder shall have the right at any time to
convert all or any part of the Note (including without limitation, the Principal
Amount, accrued and unpaid interests, Default Interest, and any other amounts
owed to the Holder under the Note) into fully paid and non-assessable shares of
Common Stock of the Borrower at the conversion price, which is equal to the
lesser of (i) $1.00 and (ii) 70% of the lowest VWAP of the Common Stock during
the twenty (20) Trading Day (as defined herein) period ending on either (i) the
last complete Trading Day prior to the conversion date or (ii) the conversion
date, as determined by the Holder in its sole discretion upon such conversion
(subject to adjustment as provided in this Note) (the “Conversion Price”). In no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Notes or the unexercised
or unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso. “Trading Day” shall mean any day on which the Common Stock is tradable
for any period on the principal securities exchange or other securities market
on which the Common Stock is then being traded. Notwithstanding anything in this
Note to the contrary, and in addition to the beneficial ownership limitations
provided herein above, the sum of (a) the total number of shares of Common Stock
that may be issued under this Note plus (b) the total number of shares of Common
Stock that may be issued under the Senior Secured Promissory Note of the
Borrower held by the Holder dated as of February 5, 2020, as amended to date
shall be limited to 3,319,903 shares of Common Stock (equal to 19.99% of the
outstanding shares of Common Stock of the Company as of the Effective Date of
this Amendment) (the “Exchange Cap”). The Exchange Cap shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction.

 





 

 

3.                   This Amendment shall be deemed part of but shall take
precedence over and supersede any provisions to the contrary contained in the
Note. Except as specifically modified hereby, all of the provisions of the Note,
which are not in conflict with the terms of this Amendment, shall remain in full
force and effect, and this Amendment shall be governed by the same law, and have
the same conflict resolution provisions, as set forth in the Note. The Parties
hereby ratify and confirm the terms and conditions of the Note, as supplemented
and amended by this Amendment.

 

4.                   The Holder and the Company confirm that the Company has not
received any consideration for the transactions contemplated by this Amendment.
Pursuant to Section 3(a)(9) and Rule 144 promulgated by the Securities and
Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933
and the rules and regulations promulgated thereunder as such may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect, the holding period of the
shares of common stock underlying the Note tack back to September 27, 2019, the
issue date of the Note. The Company agrees not to take a position contrary to
this Section 4.

 

 

 

 

 

 

 

 





 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.

 

 

PREDICTIVE ONCOLOGY INC.

 

By:_____________________

 

Name: __________________


Title: ___________________

 

 

OASIS CAPITAL, LLC

 

By: ___________________


Name: Adam R. Long


Title: Managing Member

 

 

 

 

 

 

 